Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered April 5, 1999, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and statements he made to law enforcement authorities.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The court properly denied those branches of the defendant’s motion which were to suppress identification testimony and his statements to law enforcement authorities (see, People v McIntyre, 138 AD2d 634; People v Boyd, 161 AD2d 719). However, during trial, the court erred by, in effect, advising the defendant repeatedly that a proposed affirmative defense would lead to his conviction and that there was a possibility of an acquittal if he rested without adducing any further evidence (see, People v Hills, 140 AD2d 71, 81; cf., People v Borrero, 19 NY2d 332, 335-336). Accordingly, the judgment is reversed and a new trial ordered. Bracken, Acting P. J., O’Brien, Florio and Schmidt, JJ., concur.